Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
It is noted that claims 12 and 17 have been canceled. In view the cancellation, claims 1 – 11, 13 – 16, and 18 – 20 remain in this Application.

Response to Arguments
Applicant’s arguments, see remarks, filed 18 August 2018, with respect to remaining claims 1 – 11, 13 – 16, and 18 - 20 have been fully considered and are persuasive.  All rejections noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Remaining claims 1 – 11, 13 – 16, and 18 – 20 are allowed in view of the amendments and arguments and the following is a statement of reasons supporting the allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668